                                                         USDC-SDNY
                                                         DOCUMENT
UNITED STATES DISTRICT COURT                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                            DOC#:
                                                         DATE FILED:       II Ii, I (I
 NEMESIS 2 LLC,

                             Plaintiff,
                                                               No. 19-CV-3373 (RA)
                        v.
                                                           MEMORANDUM OPINION
 ROBERT PALADINO, ANDRE ROLA                                   AND ORDER
 CABRAL, PASCAL SALVATI AND PURE
 BRAZILIAN COMPANY, S.L.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Nemesis 2 LLC brings this action against Defendant Pure Brazilian Company

S.L. for breach of a promissory note obligation and Defendants Robert Paladino, Andre Rola

Cabral, and Pascal Salvati for breach of their guarantee obligations. On May 25, 2018, after

Plaintiff agreed to loan Pure Brazilian $400,000, Pure Brazilian executed the promissory note

(the "Note") guaranteeing repayment of that loan. That same day, Paladino, Rola Cabral, and

Salvati executed guarantees of that Note. Although the Note became due and owing in

September 2018, neither Pure Brazilian nor the guarantors have paid it. Plaintiff filed this action

to recover the amount owed to it.

       Before the Court now are cross-motions for summary judgment filed by Plaintiff and

Paladino. The parties do not dispute the facts, but nonetheless disagree about whether the

guarantee applies to Paladino after he resigned from Pure Brazilian when the debt became due

prior to his resignation. The Court concludes that it does. Accordingly, and for the following

reasons, Plaintiff's motion is granted, and Paladino's motion is denied.
                                            BACKGROUND
I.      Factual Background

        A. Promissory Note & Guarantees

        Plaintiff agreed to loan $400,000 to Pure Brazilian. On May 25, 2018, Pure Brazilian

executed and delivered the Note to Plaintiff, in which Pure Brazilian promised to repay the loan,

plus interest of 15% per annum accruing from the date of the Note, and pay a Structuring Fee of

$150,000 by the Note's "Maturity Date." 1 The "Maturity Date," as relevant here, was defined as

"the date that is one hundred twenty (120) calendar days from the date of this Note." Bull Deel.,

Ex. A at 3 (Dk:t. 27). As a "condition[] precedent" to making the loan, the Note stated that

Plaintiff "shall have received the Unconditional Guarantees, duly executed by each Guarantor."

Bull Deel., Ex. A at 4.

        The three individual Defendants - Paladino, Rola Cabral, and Salvati - agreed to serve as

the guarantors of the Note. At the time, Paladino was the "Chief Executive Officer of Pure

Brazilian LLC, a wholly owned subsidiary of the Borrower," Bull Deel., Ex.Bat 1, and Rola

Cabral and Salvati had ownership interests in Pure Brazilian, Bull Deel., Exs. C & D. On the

same day that the Note was executed, Paladino, Rola Cabral, and Salvati each executed a

separate guarantee, in which they individually agreed to "secure the prompt and complete

payment, observance and performance of all of the obligations of the Borrower [Pure Brazilian]

under the Note in an aggregate amount not to exceed Six Hundred Thousand U.S. Dollars

($600,000)." Bull Deel., Exs. B, C, D at 1.




        1 The Note provided that ''the Structuring Fee shall be waived and not payable by the Borrower if
the Loan is paid off using proceeds of the Secured Financing Transaction." Bull Deel., Ex. A at 4.
Because the loan was not paid off, the Structuring Fee must still be paid. See Def.'s Rule 56.1 Stmt. Ir 9.


                                                     2
       The guarantees provide that, "[i]n the event the Noteholder makes a demand upon the

Guarantor under this Guarantee, the Guarantor shall be held and bound to the Noteholder directly

as debtor in respect of the payment of the amounts hereby guaranteed." Bull Deel., Exs. B, C, D

at Section 11. Each guarantee describes the obligation as "continuing" and "operative and

binding until the Guaranteed Obligations shall have been paid in full in cash (or as otherwise

agreed in writing by the Noteholder), at which time this Guarantee shall terminate." Bull Deel.,

Exs. B, C, D at Section 3. The three guarantors also agreed to "absolutely, unconditionally and

irrevocably waive[] any and all right to assert any defense (other than the defense of payment in

cash in full), set-off, counterclaim or cross-claim of any nature whatsoever with respect to this

Guarantee or the obligations of the Guarantor under this Guarantee." Bull Deel., Exs. B, C, D at

Section 4.

       Paladino's guarantee, however, differed from Rola Cabral's and Salvati's guarantees in

one way. Section 2 of Rola Cabral's and Salvati's guarantees states:

       The Guarantor, hereby unconditionally and irrevocably guarantees to the Noteholder the
       prompt and complete payment and performance of all the Guaranteed Obligations.

Bull Deel., Exs. C, D. By contrast, Section 2 of Paladino's guarantee provides:

       The Guarantor, from the date hereof and for so long as Guarantor serves as Chief
       Executive Officer of, or is otherwise an employee or consultant to, the Borrower, PB
       LLC or any of the Company's affiliates or other direct or indirect subsidiaries, hereby
       unconditionally and irrevocably guarantees to the Noteholder the prompt and complete
       payment and performance of all of the Guaranteed Obligations.

Bull Deel., Ex. B.




                                                 3
        B. Subsequent Events

        On May 29, 2018, Plaintiff wired $400,000 to Pure Brazilian, and the Note became due

and owing on September 24. 2 This date, however, passed without Pure Brazilian making a

payment. On September 29, Paladino e-mailed two of Plaintiff's officers acknowledging that the

Note was due and that "[w]e have been working diligently to secure a transaction with several

people or firms that will enable use to retire this note." Bull Deel., Ex. F. He also wrote that he

"remained [Plaintiff's] primary contact." Bull Deel., Ex. F.

        On October 1, via e-mail to Paladino, Plaintiff notified Pure Brazilian that it had

defaulted on the Note and demanded immediate payment: "The Maturity Date has now passed

and the outstanding principal balance, accrued and unpaid interest, and the Structuring Fee are

due and owing. However, as of the date hereof, the Borrower has not paid the amounts due and

owing to the Noteholder." Bull Deel., Ex. G. Because "an Event of Default under the Note has

occurred and is continuing," "demand is hereby made for your immediate payment." Bull Deel.,

Ex.G.

        On November 7, with Pure Brazilian not responding to the payment demand, Plaintiff

wrote to the three guarantors. Bull Deel., Exs. H, I, J. In its email to Paladino - identical to its

emails to Rola Cabral and Salvati - Plaintiff notified Paladino of the Note's default and

demanded that he comply with his guarantee obligation "on or before November 30, 2018":

        The Maturity Date has now passed and the outstanding principal balance, accrued and
        unpaid interest, and the Structuring Fee are due and owing. However, as of the date
        hereof, the Borrower has not paid the amounts due and owing to the Noteholder.... The
        aforesaid principal balance, accrued and unpaid interest, and the Structuring Fee are


       2 September 22 was 120 days after the Note's execution and thus the Note's "Maturity Date."

However, September 22 was a Saturday and the Note provided that, "[w]henever any payment to be made
hereunder shall be due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day." Bull Deel., Ex. A at Section 6.3. Accordingly, September 24 was the date on
which Pure Brazilian was required to pay the Note.

                                                  4
        "Guaranteed Obligations" under your Guarantee that you are presently obligated to pay
        to the Noteholder in an aggregate amount not to exceed Six Hundred Thousand U.S.
        Dollars (U.S. $600,000.00) pursuant to your Guarantee.

Bull Deel., Ex. H.

        Approximately a week after Plaintiff's payment demand, on November 15, Paladino

resigned, effective immediately, from his position as CEO of Pure Brazilian's subsidiary.

Paladino Aff., Ex. A (Dkt. 40-1). To date, neither Pure Brazilian nor any of the guarantors has

paid the amount due pursuant to the Note.

II.     Procedural History

        On February 12, 2019, Plaintiff filed this action against Pure Brazilian and the three

guarantors in the Supreme Court of New York seeking to recover the total amount owed to it.

Paladino was the only Defendant to appear, and he removed the action to this Court on April 4.

        Since removal, Paladino has remained the only Defendant to appear. 3 On June 21,

Plaintiff moved for a default judgment against Pure Brazilian. After an order to show cause

hearing was held at which no one appeared on Pure Brazilian's behalf, the Court granted the

motion, entered a default judgment, and awarded Plaintiff $647,783.56 - the amount owed to it

for the unpaid loan, Structuring Fee, and accrued interest.

        Although Plaintiff already received damages and "seek[s] a single recovery of the

amounts due and owing pursuant to the Note," it continues this action because the individual

Defendants are "jointly and severally liable to Plaintiff' with Pure Brazilian. Pl.'s Mot. at 2 n.l.

In May, Plaintiff and Paladino requested permission to file the instant summary judgment

motions.



         3 Plaintiff acknowledges that Rola Cabral and Salvati, who "reside in foreign countries," "have

not been served with process." Pl.'s Mot. at 2 n.1. The action is thus dismissed as to Rola Cabral and
Salvati, without prejudice. See Fed. R. Civ. P. 4(m).

                                                     5
                                    STANDARD OF REVIEW

        Summary judgment is appropriate "if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter oflaw." Fed. R. Civ. P.

56(a). "The movant bears the burden of demonstrating the absence of a question of material

fact." Chaparro v. Kowalchyn, No. 15-CV-1996 (PAE), 2017 WL 666113, at *3 (S.D.N.Y. Feb.

17,2017). In resolving a summary judgment motion, the Court must "constru[e] the evidence in

the light most favorable to the non-moving party and draw[] all reasonable inferences in its

favor." Mitchell v. City ofNew York, 841 F.3d 72, 77 (2d Cir. 2016).

       Under New York law, which the parties agree applies here, see Def.'s Rule 56.1 Stmt.       r
26, guarantees are subject to traditional contract interpretation principles. See Banco Portugues

doAtlantico v. Asland, S.A., 745 F. Supp. 962, 967-68 (S.D.N.Y. 1990) ("[A] surety is not

entitled to any particular tenderness in the interpretation of the language of the contract.").

"[W]hen parties set down their agreement in a clear, complete document, their \\'Titing should as

a rule be enforced according to its terms," WWW Assocs., Inc. v. Giancontieri, 77 N.Y.2d 157,

162 (1990), and "unambiguous provisions ... must be given their plain and ordinary meaning,"

White v. Cont'/ Cas. Co., 9 N.Y.3d 264,267 (2007). But whether a provision is ambiguous is a

question of law resolved by asking if"a reasonably intelligent person viewing the contract

objectively could interpret the language in more than one way." Topps Co. v. Cadbury Stani

S.A.LC., 526 F.3d 63, 68 (2d Cir. 2008). ''[l]n deciding whether an agreement is ambiguous

courts 'should examine the entire contract and consider the relation of the parties and the

circumstances under which it was executed."' Kass v. Kass, 91 N.Y.2d 554,566 (1998) (citation

omitted). Only if there is ambiguity may a court refer to extrinsic evidence of the contracting




                                                  6
parties' intent. See Consol. Rail Corp. v. Primary Indus. Corp., 901 F. Supp. 765, 768 (S.D.N.Y.

1995).

                                           DISCUSSION

I.       The Parties' Conflicting Interpretations of Paladino's Guarantee

         "A valid guaranty [is] a written instrument guaranteeing payment of another's debt,

describing with precision the obligation to which the person is bound." Export-Import Bank of

U.S. v. Agricola Del Mar BCS, 536 F. Supp. 2d 345,350 (S.D.N.Y. 2008). To establish a

guarantor's liability for default, a plaintiff must show that (1) there is an underlying obligation

that has not been paid; (2) there is a guarantee of that underlying obligation; and (3) the

guarantor has failed to make payment in accordance with the guarantee's terms. See Consol.

Rail Corp., 901 F. Supp. at 768.

         Much of this is not in dispute here. The parties agree there is an underlying obligation -

the Note - and that it has not been paid by either the borrower Pure Brazilian or the guarantors.

They also agree that Paladino served as a guarantor of the Note. At issue then is only to what

extent Paladino agreed to be a guarantor. In particular, the parties dispute whether Paladino is

liable as a guarantor for the Note even after his employment with Pure Brazilian ended, given

that it became due prior to his resignation. This dispute stems from the language in Section 2 of

Paladino' s guarantee:

         The Guarantor, from the date hereof and/or so long as Guarantor serves as Chief
         Executive Officer of, or is otherwise an employee or consultant to, the Borrower, PB LLC
         or any ofthe Company's affiliates or other direct or indirect subsidiaries, hereby
         unconditionally and irrevocably guarantees to the Noteholder the prompt and complete
         payment and performance of all of the Guaranteed Obligations.

Bull Deel., Ex. B (emphasis added).




                                                  7
       Plaintiff argues that, when evaluating the guarantee in its entirety, "the plain purpose and

object of the Paladino Unconditional Guarantee was to obligate the Guarantor Paladino for the

payment to Plaintiff of any and all of the Guaranteed Obligations that became due and owing

during Paladino's tenure as CEO." Pl. 's Reply Memo. at 4 (emphasis added). Therefore,

because "[i]t is uncontroverted that the Guaranteed Obligations were due and owing some seven

or eight weeks before Defendant Paladino ... resigned," he cannot avoid that liability simply by

resigning. Pl.'s Mot. at 7.

       By contrast, Paladino argues that Section 2 makes his "obligations and/[or] the

enforceability thereof ... dependent on his status with the Defendant Borrower and its

subsidiaries and affiliates." Def. 's Mot. at 4. "Under the plain language of the Paladino

Unconditional Guarantee it makes no difference whether the Defendant Borrower's default under

the Note occurred prior to or after the cessation of ties" because "[a]ny obligations [he] had were

extinguished by the cessation of ties." Def.'s Mot. at 4. Adopting Paladino's interpretation

would mean that, once he resigned on November 7, he was no longer liable for the Note.

II.    Section 2 is Arguably Unambiguous

       Turning first to the focus of the parties' disagreement, it is clear that Section 2 cabins

Paladino's guarantee of the Note in some respect. See Cinerama, Inc. v. Sweet Music, S.A., 355

F. Supp. 1113, 1119 (S.D.N.Y. 1972) ("[A] guarantor can limit the scope of its guarantee."),

rev 'din part, 482 F.2d 66 (2d Cir. 1973). The text of Section 2 limits his guarantee to Plaintiff

in that it applies only "from the date hereof and for so long as Guarantor serves as Chief

Executive Officer of, or is otherwise an employee or consultant to, the Borrower, PB LLC or any

of the Company's affiliates or other direct or indirect subsidiaries." Bull Deel., Ex. B. The

importance of this limiting language is particularly evident when contrasting Section 2 across all



                                                 8
three guarantees.4 Unlike Section 2 of Paladino's guarantee, Section 2 of Rola Cabral's and

Salvati's guarantees broadly provides that they ''unconditionally and irrevocably guarantee[] to

the Noteholder the prompt and complete payment and performance of all of the Guaranteed

Obligations." Bull Deel., Exs. C, D.

        As such, Paladino rightly notes that there is a significant textual difference between the

guarantees that reflects ''[t]he parties inten[tion] that Paladino be treated differently." Def.'s

Mot. at 5. By linking Paladino's obligation as a guarantor to his employment with Pure

Brazilian, Section 2 establishes that Paladino would not be responsible for "the prompt and

complete payment and performance of all of the Guaranteed Obligations" if Pure Brazilian

defaulted on the Note after he resigned. Bull Deel., Ex. B. This conclusion, however, does not

resolve the issue at hand: whether Paladino, who became responsible for the Note's default

during his employment with Pure Brazilian, could be released from that obligation by resigning.

        Section 2 is most naturally read in Plaintiffs favor. By requiring "the prompt and

complete payment and performance of all of the Guaranteed Obligations," Paladino was required

to fulfill his guarantee obligation as soon as that obligation was triggered. Bull Deel., Ex. B.

Accordingly, as of November 7, when Plaintiff notified Paladino of Pure Brazilian's default on

the Note and demanded compliance with his guarantee obligation, he became ''unconditionally

and irrevocably" bound to that obligation. Bull Deel., Ex. B. The language in the guarantee

offers little support for Paladino's assertion that he may be released from an already-triggered



        4 In interpreting Paladino's guarantee, the Court may consider the Note and the guarantees of
Rola Cabral and Salvati. "In New York, it is the general rule that written contracts executed
simultaneously and for the same purpose must be read and interpreted together." Liberty USA Corp. v.
Buyer's Choice Ins. Agency LLC, 386 F. Supp. 2d 421,425 (S.D.N.Y. 2005). The Note and three
guarantees were executed on the same day for the same purpose of securing the repayment of the loan that
Plaintiff made to Pure Brazilian. Moreover, the Note specifically refers to the three guarantees,
explaining that "receiv[ing] the Unconditional Guarantees, duly executed by each Guarantor," is a
"[c]ondition[] precedent" to advancing the loan. Bull Deel., Ex. A. at 2, 4.

                                                   9
obligation whenever he might choose to stop working for Pure Brazilian. His assertion also

makes little sense as a practical matter.

       Nonetheless, even if the Court assumed arguendo that Section 2 -when read in isolation

- is ambiguous as to this issue, reading Section 2 in context of the whole guarantee leaves no

doubt that Paladino remains liable for the Note's default.

III.   The Guarantee in its Entirety is Unambiguous

       Even if the Court were to find that Section 2 is ambiguous, that conclusion is not

dispositive. "The rules of contract interpretation ... do not contemplate considering any

provision of the contract in isolation." US. ex rel. Anti-Discrimination Ctr. of Metro NY, Inc. v.

Westchester Cty., 712 F.3d 761, 767 (2d Cir. 2013). Rather, "the task of the court 'is to

determine whether such clauses are ambiguous when read in the context of the entire

agreement."' Law Debenture Tr. Co. of NY v. Maverick Tube Corp., 595 F.3d 458,467 (2d Cir.

2010) (citation omitted). Considering "the context of the entire agreement," id., the guarantee

establishes that once Paladino becomes responsible for the unpaid Note, that debt is binding.

       First, Section 11 provides:

       Payment of sums due hereunder shall be made by the Guarantor immediately upon
       demand by the Noteholder. In the event the Noteholder makes a demand upon the
       Guarantor under this Guarantee, the Guarantor shall be held and bound to the Noteholder
       directly as debtor in respect of the payment of the amounts hereby guaranteed.

Bull Deel., Ex. B. Section 11 makes clear that Plaintiffs demand triggers Paladino's

responsibility to pay the Note   and to do so "immediately." Bull Deel., Ex. B. Moreover, the

Note established that, upon the demand, Paladino "shall be held and bound" to this debt. Bull

Deel., Ex. B. The parties do not dispute that Plaintiff demanded payment from Paladino via e-

mail on November 7, 2018. See Def.'s Rule 56.1 Stmt. Jr 3, 11, 22. They also agree that

Paladino remained employed by Pure Brazilian on that date. See Pl.'s Reply Rule 56.1 Stmt. Jr

                                                10
28. As a result, pursuant to Sections 2 and 11, Paladino was required, as of November 7, to

immediately pay the defaulted Note and subsequently remained "bound to [Plaintiff] directly as

debtor." 5 By requiring immediate payment and binding him instantly to that debt, Section 11

makes clear that Paladino could not be relieved from his guarantee once a demand was made,

contrary to Paladino's assertion.

        Furthermore, several other sections describe Paladino's responsibility to pay the Note

pursuant to his guarantee, once triggered, as binding. Section 3, for instance, states:

        Notwithstanding any other provision hereof, whether any proposed guarantor or any other
        Person shall become in any other way responsible to the Noteholder for or in respect of
        the Guaranteed Obligations or any part thereof, and regardless of whether or not any
        Person now or hereafter responsible to the Noteholder for the Guaranteed Obligations or
        any part thereof, whether under this Guarantee or otherwise, shall cease to be so liable,
        the Guarantor hereby declares and agrees that this Guarantee shall be a continuing
        guarantee and shall be operative and binding until the Guaranteed Obligations shall have
        been paid in full in cash (or as otherwise agreed in writing by the Noteholder), at which
        time this Guarantee shall terminate.

Bull Deel., Ex. B. This text unambiguously provides that, once Paladino became "responsible to

[Plaintiff] for or in respect of the Guaranteed Obligations or any part thereof," this was "a

continuing guarantee" that remained "binding until the Guaranteed Obligations" are fully paid.

Bull Deel., Ex. B.

        Similarly, Section 6 includes a no-release provision, which first explains the parties'

intent: "[l]t being the purpose and intent of the Guarantor and the Noteholder that the covenants,

agreements and all liabilities and obligations of the Guarantor hereunder are absolute,

unconditional, and irrevocable under any and all circumstances." Bull Deel., Ex. B.

Subsequently, Section 6 provides that "the Guarantor agrees that until this Guarantee is fully


       5 To the extent that Paladino argues that he did not become liable because Plaintiff demanded

payment be made "on or before November 30, 2018" - a date after he resigned-that argument is
unpersuasive. Bull Deel., Ex. H. Section 11 plainly states that the guarantor becomes liable upon "the
Noteholder mak[ing] a demand upon the Guarantor." Bull Deel., Ex. B.

                                                   11
performed, and without possibility of recourse, whether by operation of law or otherwise, the

Guarantor's undertakings hereunder shall not be released, in whole or in part." Bull Deel., Ex.

B.

        Finally, further evidence of the parties' intent to bind Paladino to a debt upon a payment

demand is Section 4's unconditional waiver of defenses, in which Paladino agreed to

"absolutely, unconditionally and irrevocably waive[] any and all right to assert any defense

(other than the defense of payment in cash in full), set-off, counterclaim or cross-claim of any

nature whatsoever with respect to this Guarantee or the obligations of the Guarantor under this

Guarantee."6 Bull Deel., Ex. B.

        Reading the guarantee in its entirety, the Court cannot ignore the clear language

establishing that once Paladino became responsible under the guarantee for the Note's default,

that the responsibility to pay that debt was binding. "[W]ords and phrases [in a contract] should

be given their plain meaning." Olin Corp. v. Am. House. Assurance Co., 704 F.3d 89, 99 (2d

Cir. 2012). Moreover, the Court must interpret the guarantee so that "every provision of a

contract or, in the negative, no provision of a contract should be left without force and effect."

Muzak Corp v. Hotel Taft Corp., 1 N.Y.2d 42, 46 (1956); see also Law Debenture Tr. Co., 595

F .3d at 467 ("[T]he court should not find the contract ambiguous where the interpretation urged

by one party would 'strain[] the contract language beyond its reasonable and ordinary meaning."'

(citation omitted)).




        6 A broad defense waiver like this is valid and enforceable so long as a contract is entered into
voluntarily and knowingly. See Export-Import Bank of U.S., 536 F. Supp. 2d at 350. Section 14 of
Paladino's guarantee states that "[t]he Guarantor hereby acknowledges that the Guarantor has either
obtained the advice of counsel or has had the opportunity to obtain such advice in connection with the
terms and provisions of this Guarantee.'' Bull Deel., Ex. B (capitalization altered); see also Def.'s Rule
56.1 Stmt. Ir 24 (acknowledging that he agreed to this waiver).

                                                     12
        With these basic principles in mind, the Court rejects Paladino's assertion that his

guarantee obligation could be "extinguished by the cessation of ties" with Pure Brazilian. Def.'s

Mot. at 4-5. Nowhere does the guarantee give Paladino this "escape hatch," as Plaintiff refers to

it. Pl.'s Mot. at 7. Although Section 2 limited at what point Paladino could become responsible

for a default on the Note, it did not provide him a release from responsibility imposed while he

was still employed. Rather, the guarantee "makes clear the parties' over-all intention" to

creating a binding debt so long as Paladino's guarantee obligations were triggered while he was

employed. Kass, 91 N.Y.2d at 567. To hold otherwise would ignore or render meaningless

several sections in the guarantee.

        It would also have the negative consequence of "[p]ermit[ting] guarantors, who are often

in a far better position to perceive problems than are lending institutions, to withdraw because

they become aware of reasons for concern." P. T Bank Cent. Asia v. Wong, 901 F. Supp. 572,

580 (E.D.N.Y. 1995). Such a result would risk "depriv[ing] guarantees of all value." Id.; see

also Newmont Mines Ltd. v. Hanover Ins. Co., 784 F.2d 127, 135 (2d Cir. 1986) (explaining that

contracts must be read with "the business purposes sought to be achieved by the parties" in

mind). To accept Paladino's interpretation would permit just this: It would mean that, although

Plaintiff made the loan assuming Paladino' s guarantee was a security for repayment, Paladino

could renege on that guarantee after he was alerted that payment was due. Such an interpretation

is both unreasonable and unfounded based on the guarantee's text. See Samba Enters., LLC v.

iMesh, Inc, No. 06-CV-7660 (DC), 2009 WL 705537, at *5 (S.D.N.Y. Mar. 19, 2009) ("A court

should not interpret a contract in a manner that would be 'absurd, commercially unreasonable, or

contrary to the reasonable expectations of the parties."' (citation omitted)).




                                                 13
        Accordingly, the Court holds that the guarantee's text, when evaluated in its entirety, is

unambiguous. Paladino is liable as a guarantor of the Note for the Note's default because

Paladino was still employed by Pure Brazilian when (1) Pure Brazilian defaulted on the Note,

and (2) Plaintiff made a payment demand on Paladino.

IV.     Reference to Extrinsic Evidence is Inappropriate

        Consequently, the Court rejects Paladino's assertion that it must consider extrinsic

evidence. See Def.'s Mot. at 1-2. "Ambiguity is determined by looking within the four comers

of the document, not to outside sources." Kass, 91 N.Y.2d at 566. As explained above, the

guarantee is not ambiguous when considered in its entirety. Instead, Paladino has tried to use

extrinsic evidence to create ambiguity. In doing so, however, he incorrectly asserts - in reliance

on Kass v. Kass, 91 N.Y.2d 554 (1998) - that "a court may examine uncontested extrinsic

evidence provided that ... it relates to the context of the agreement." Def.' s Mot. at 1. But Kass

does not stand for this proposition. Rather, Kass states the well-established contract principle

that if a contract is unambiguous, then a court should not look beyond its four comers to resolve

the dispute. See id at 566-67. Because "the intent of the parties can be gleaned from the face of

the instrument," the Court will thus not consider extrinsic evidence here. Teitelbaum Holdings v.

Gold, 48 N.Y.2d 51, 56 (1979). Finally, Paladino fails to acknowledge that his guarantee

includes a merger clause in Section 16. See Bull Deel., Ex. B. Under New York law, "[t]he

merger clause ... evinc[esJ the parties' intent that the agreement 'is to be considered a

completely integrated writing."' Jarecki v. Shung Moo Louie, 95 N.Y.2d 665,669 (2001)

(citation omitted).




                                                 14
V.       Plaintiff is Entitled to Summary Judgment as a Matter of Law

         Because no material facts are in dispute and the Court holds that Paladino remains

obliged to secure the Note's payment, Plaintiff is entitled to summary judgment for Paladino's

breach of his guarantee obligation. To hold a guarantor liable for breach, Plaintiff must show

that "[1] a third party owes the plaintiff a debt, [2] the defendant guaranteed payment of that

debt, and [3] the debt has not been paid by the third party of defendant." Overseas Private Inv.

Corp. v. Gerwe, No. 12-CV-5833 (RA), 2016 WL 1259564, at *5 (S.D.N.Y. Mar. 28, 2016).

None of this is in dispute. First, the parties agree that Pure Brazilian still owes Plaintiff the

amounted promised to it in the Note. See Def.'s Rule 56.1 Stmt. Jr 12-13. The Court already

held this in its default judgment ruling against Pure Brazilian. See Dkt. 57. Second, for the

reasons explained above, Paladino remains a guarantor of that debt despite his November 15,

2018 resignation. Third, the parties agree that Paladino has not paid that debt. See Def.' s Rule

56.1 Stmt. Jr 23. Accordingly, there is no genuine dispute of fact that Paladino breached his

guarantee obligation, and he is thus liable for up to $600,000 of the amount owed to Plaintiff

pursuant to the Note.

                                          CONCLUSION

         For the foregoing reasons, Plaintiffs summary judgment motion is granted, and

Defendant's summary judgment motion is denied. The Clerk of Court is respectfully directed to

terminate the motions pending at docket entries 26 and 39, and close this case.

Dated:     November 21, 2019
           New York, New York


                                                    United States District Judge




                                                  15
